Title: To Benjamin Franklin from Jonathan Williams, Jr., 28 August 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir.Nantes Augt 28. 1780.
The Bearer Mr Jeremiah Allen of Boston is a Gentleman for whom I have a great Friendship and Esteem; we were Companions in our Infancy, and from that Time I have had more Reason to increase than diminish my Attachment. I beg leave to recommend him to your notice and am as ever Your dutifull & affectionate Kinsman
Jona Williams J
The Hon. Doctor Franklin.
 
Notation: Jona Williams Augt 28. 1780
